Mr. Justice Wole
delivered the opinion of the court.
In Medrano v. Registrar of Mayagüez, 38 P.R.R. 736 we held that it was a enrabie defect, on carving out a parcel of land, not to describe the matrix, if there have been previous segregations therefrom.
In the present case we are not clear from the record that there were any previous segregations from the matrix. However, the note of the registrar depends upon the statement that the rest of the property was not described after the segregations made. The statement apparently presupposes previous segregations and we feel hound to give the registrar the benefit of the doubt.
The note will be affirmed without prejudice to the right of appellant to ask a reconsideration if, in fact, she can show that there were no previous segregations.